DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, 15-17 in the reply filed on 1/24/22 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “visualization device” in claim 4, “battery charging means” in Claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Objections
Claims 1-7, 15-17 are objected to because of the following informalities:  1) In Claim 1, “being made of” should be “made of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.

1) Regarding Claim 1, it is not clear whether “eyelid” in line 3 is the same or different than “an eyelid” of line 1. Furthermore, which of the two (“an eyelid” of line 1 or “eyelid of line 3) does “the eyelid” of line 4 and every “the eyelid” thereafter, refer back 
2) Regarding claim 1, “proximate” is relevant and subjective, rendering the metes and bounds of the claim unclear. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be apprised with reasonable certainty of the scope of the invention. 
3) Regarding claim 1, the last “wherein” clause is grammatically incorrect which makes its scope ambiguous. Is the eyelid positioned between the plates or between the plates and the light energy? What happens “when the eyelid is positioned”, the claim does not appear to complete that sentence, as the “and the light energy” is either a separate sentence or refers to the position of the eyelid. In no way does it complete the “when” contingency (e.g. it’s in the form of “when A and B happens” instead of “when A, B happens”). Furthermore, the entire wherein clause relates to a hypothetical scenario and it is not clear whether or not it limits the structural limitations of the claim. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
3) Regarding Claim 3, “the target tissue” lacks clear antecedence. Does it refer to the “a target tissue region” of Claim 1 or another target tissue?

5) In Claims 16 and 17, “the shield” and “the energy transmission surface” lack antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150057701 by Kelleher.
Regarding Claim 1, Kelleher teaches a device for treating a mammalian eye having an eyelid (abstract), comprising: 
an energy transducer having a device that emits light energy at multiple wavelengths, including a first wavelength selected to pass through eyelid and a second wavelength selected to be absorbed by the eyelid for warming (e.g. par. 18, 119-125, Fig. 2C: energy transducer 120 that emits 500-600 nm wavelengths that can be absorbed by eyelid and red/NIR wavelength that can pass through an eyelid); 
a frontplate positionable proximate an outer surface of the eyelid, the frontplate being made of a clear material that passes the wavelengths of light emitted by the 
a backplate positionable proximate an inner surface of the eyelid, the backplate being made of or coated with an energy-reflecting material configured to receive the first wavelength of light energy transmitted through the eyelid and reflect it back to the eyelid, the backplate further comprising sensors configured to provide information regarding a position of the eyelid relative to the frontplate (e.g. Fig. 2C: backplate 300 can be placed proximate the inner surface of the eyelid; par. 161: the backplate 300 may be reflective to heat the eyelid; e.g. Fig. 7A, par. 104, 111, 162, 174, 200: backplate 300 has a variety of sensors that read on this limitation, including temperature sensors 310 to detect eyelid temperature, force/pressure sensors 221 capable of providing information regarding eyelid contact or lack thereof, and image sensor 155 capable of detecting light in the presence or absence of an eyelid in front of the backplate; Note here that “to provide information regarding a position” does not require, for example, a controller configured to detect something specific, only a sensor capable of providing information that could be used to detect the relative “position”); and 
wherein when the eyelid is positioned between the frontplate and backplate and the light energy from the energy transducer heats a target tissue region sufficiently to melt meibum within meibomian glands located within or adjacent to the target tissue 

	Regarding Claim 2, Kelleher teaches the device of claim 1, further comprising an actuator coupled to the frontplate and backplate configured to cause relative movement between the frontplate and backplate to squeeze the eyelid to express the meibomian glands (e.g. Fig. 2C, par. 111: frontplate 140 moves along path 145 and actuator 182 is coupled to the same device as the two plates).  
	Regarding Claim 3, Kelleher teaches the device of claim 2, wherein the actuator is further configured to control the amount of light energy emitted from the energy transducer at the second wavelength, thereby controlling the heating of the target tissue (e.g. par. 33, 202, 207: controller 112 controls all light emission and does so based on eyelid proximity to 140, thus movement of 140 would control light emission, even at the level of shutting off; e.g. par. 101: movement of 140 also controls energy transmission).  
	Regarding Claim 4, Kelleher teaches the device of claim 1, wherein the energy transducer is further configured to provide light energy at a third wavelength selected to treat bacteria (e.g. par. 19).  
	Regarding Claim 5, Kelleher teaches the device of claim 1, further comprising a visualization device for viewing the eyelid during treatment (e.g. par. 21).  
	Regarding Claim 6, Kelleher teaches the device of claim 1, wherein the energy transducer comprises at least one of an LED, laser, incandescent lamp, xenon lamp, 
	Regarding Claim 7, Kelleher teaches the device of claim 1, further comprising 
 a controller (e.g. par. 202: controller 112).
	Regarding Claim 15, Kelleher teaches the device of claim 3, wherein the actuator is a lever (e.g. par. 135).  
	Regarding Claim 16, Kelleher teaches the device of claim 3, wherein the relative movement between the energy transmission surface and the shield comprises movement of the energy transmission surface relative to the shield (e.g. Fig. 2C, par. 111: lens 140 moves along path 145).  
	Regarding Claim 17, Kelleher teaches the device of claim 3, wherein the relative movement between the energy transmission surface and the shield comprises a sliding movement of the energy transmission surface relative to the shield (e.g. Fig. 2C, par. 111: lens 140 moves along path 145).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,456,298 in view of Kelleher. Claim 3 of . 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 10,092,449  in view of Kelleher. Claim 2 of the patent clearly teaches Claim 1 of the instant application except for the plate sensors. However, as noted in the 102 rejection Kelleher teaches an analogous device with sensors in both plates, the sensor capable of providing information about the relative position of the eyelid (sections mentioned in the 102 rejection). It would have been prima facie obvious to phosita to incorporate such sensors in the plates of a device as taught by Claim 2 of the patent, as taught by Kelleher in order to predictably detect eyelid temperature and pressure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANOLIS PAHAKIS/Examiner, Art Unit 3792